Citation Nr: 0940295	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to May 
1991.  His DD-214 also lists 4 months and 6 days of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In a May 2007 rating decision, the RO increased the 
evaluation for the service-connected PTSD disability from 50 
to 70 percent disabling, effective July, 13, 2004.  In 
accordance with AB v. Brown, 6 Vet. App. 35 (1993), the 
Veteran will generally be presumed to be seeking the highest 
rating available, and it follows that a partial grant of an 
increased rating does not terminate an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Veteran's claims file shows that the Veteran 
submitted additional evidence subsequent to certification of 
the appeal to the Board.  Such evidence included a statement 
the Veteran's private physician, Dr. I.M., as well as a 
statement submitted by the Veteran's former employer 
regarding the issue of entitlement to a disability evaluation 
in excess of 70 percent for PTSD.  The Board also notes that 
a waiver of RO review has not been received in conjunction 
with this new evidence.  These records show treatment for the 
Veteran's service-connected PTSD disorder.  Accordingly, the 
issue of entitlement to a disability evaluation in excess of 
70 percent for service-connected PTSD must be remanded to the 
RO so that the RO may consider the claim in light of the 
evidence received subsequent to the May 2007 statement of the 
case.  See generally See Disabled American Veterans et. al. 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003) (the Board may not consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver); 38 C.F.R. § 
20.1304(c).




Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's private treatment 
records and statement from Veteran's 
former employer submitted subsequent to 
the May 2007 statement of the case with 
regard to the issue of entitlement to a 
disability evaluation in excess of 70 
percent for service-connected PTSD.  

2.  After completing any additional 
necessary development, readjudicate the 
appeal. If the claim is still denied, the 
Agency of Original Jurisdiction (AOJ) must 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case 
(SSOC) and allow the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


